DETAILED ACTION
	The current Office Action is in response to the papers submitted 01/31/2020.  Claims 1 – 20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1 - 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art teaches the use of machine learning techniques in computer systems and a request inquiring what type of storage is present in a system.  However, the prior art fails to teach individually or in combination the limitations of…
(Claim 1)	“…determining a set of storage component sizing configurations by processing at least a portion of the multiple items of input using a first set of one or more machine learning techniques comprising at least one deep learning technique…identifying a subset of the storage component sizing configurations by processing at least a portion of the determined set of storage component sizing configurations using a second set of one or more machine learning techniques…”
Claims 12 and 17 contain similar limitations as claim 1 and are allowed for similar reasons.  
All remaining claims are allowed for being dependent on a rejected base claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karen Hao (What is machine learning?) discloses machine-learning algorithms use statistics to find patterns in massive amounts of data.
Thakkar et al. (Pub. No.: US 2021/0034259) discloses methods, apparatus, and processor-readable storage media for classification of storage systems and users thereof using machine learning techniques are provided herein. An example computer-implemented method includes processing input data pertaining to multiple storage systems within an enterprise; classifying one or more of the storage systems by applying a first set of machine learning techniques to the processed input data; classifying one or more respective users of the classified storage systems by applying a second set of machine learning techniques to the processed input data associated with the classified storage systems; and outputting, via one or more user interfaces, at least a portion of the storage system classifications and at least a portion of the user classifications to a user for use in connection with storage system configuration actions and/or an entity within the enterprise for use in connection with user-support actions.

Rocamora et al. (Pat 10,120,893) discloses storing data using multiple machine learning modules where the first module divides the data into blocks and the second module is used to identify compression specifications.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/           Primary Examiner, Art Unit 2136